 GENERAL MOTORS CORP.General Motors Corporation(Chevrolet EngineeringCenter)and Phillip R. Jackson,and InternationalUnion,United Automobile Aerospace and Agricul-tural Implement Workers of America (UAW), Partyto the Contract.Case 7-CA-10445June 28, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a charge filed on June 22, 1973, by Phillip R.Jackson, an individual, against Respondent, GeneralMotors Coporation (Chevrolet Engineering Center),and served on Respondent on June 25, 1973, the Gen-eral Counsel of the National Labor Relations Board,by the Acting Regional Director for Region 7, issueda complaint on November 7, 1973, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe complaint and notice of hearing were served onthe Respondent, the Charging Party, and the Party tothe Contract, International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), herein called the UAW. Thereaf-ter,Respondent filed a timely answer admitting cer-tain factual allegations of the complaint but denyingthe commission of any unfair labor practices. A hear-ing before an Administrative Law Judge was sched-uled for December 18, 1973.Thereafter, on February 11, 1974, all parties hereinmoved that the instant proceeding be transferred tothe National Labor Relations Board without a hear-ing before an Administrative Law Judge, and that theentire record consist of the formal papers and certainfacts stipulated by the parties. The parties waived ahearing before an Administrative Law Judge, rulingsby an Administrative Law Judge on motions, findingsof fact and conclusions of law by an AdministrativeLaw Judge, and the issuance of an AdministrativeLaw Judge's Decision. On March 4, 1974, the Boardgranted the Joint motion, approved the parties' stipu-lation of facts, and transferred this proceeding to it-self. Thereafter, Respondent and the General Counselfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its authority in this proceeding toa three-member panel.Upon the entire record in this case, the Boardmakes the following findings:IJURISDICTION133The complaint alleges, and the answer admits, thatRespondent is, and has been at all times materialherein, engaged in the manufacture, sale, and distri-bution of automobiles, trucks, and other related prod-ucts; that during the year 1972, a representative year,Respondent, in the course and conduct of its businessoperations, purchased and caused to be transportedand delivered at its facilities in the State of Michigangoods and materials valued in excess of $1 million,which goods and materials were transported and de-livered to its facilities in the State of Michigan directlyfrom points located outside the State of Michigan;and that during 1972, Respondent, in the course andconduct of its business operations, manufactured,sold, and distributed at its Michigan facilities, prod-ucts valued in excess of $1 million, which wereshipped from said facilities directly to points locatedoutside of the State of Michigan. The answer furtheradmits, and we find, that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and wefind thatthe UAW is a labororganization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESOThe facts herein are undisputed. Respondent andthe UAW entered into a collective-bargaining agree-ment covering,interalia,certain employees atRespondent's Chevrolet Engineering Center in War-ren,Michigan (the only facility involved in this pro-ceeding), on November 11, 1970. This agreement wasin effect from November 23, 1970, through November19, 1973, on which date the parties entered into a newcollective-bargaining agreement, to remain in effectuntil September 14, 1976. Both agreements contained,inter alia,the following provisions:UNIONBULLETIN BOARDS(92) The plants covered by this agreement willerect bulletin boards which may be used by theUnion for posting notices bearing the written ap-proval of the President of the Local Union or theChairman of the Shop Committee and restrictedto:(a)Notices of Union recreation and social af-fairs.212 NLRB No. 45 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notices of Union elections.(c)Notices of Union appointments and resultsof Union elections.(d)Notices of Union meetings.(e)Notices concerning bona fide Union activ-ities such as: Cooperatives; Credit Unions; andUnemployment Compensation information.(f)Other notices conerning [sic] union affairswhich are not political or controversial in nature.The Union will promptly remove from suchUnion bulletin boards, upon the written requestof management, any material which is libelous,scurrilous, or detrimental to the labor-manage-ment relationship.(93) The number, location and size of suchbulletin boards in each bargaining unit under thisAgreement shall be decided by the Local Man-agement and the Shop Committee.(94) There shall be no other general distribu-tion, or posting by employees, of pamphlets, ad-vertising or political matter, notices, or any kindof literature upon Corporation property otherthan as herein provided.Paragraphs 92 and 93 of the collective-bargainingagreement as quoted above are the only exceptions tothe above quoted paragraph 94 of the current collec-tive-bargaining agreement.Pursuant to the provisions of the collective-bar-gaining agreement, Respondent has adopted the fol-lowing plant rules and has maintained them at itsChevrolet Engineering Center at all times since De-cember 25, 1972:SHOP RULESCommitting of any of the following violationswill be sufficient grounds for disciplinary actionranging from reprimand to immediate discharge,depending upon the seriousness of the offense inthe judgment of Management.s23.Unauthorized soliciting or collecting contri-butions for any purpose whatsoever during work-ing time.24.Unauthorized distribution of literature, writ-ten or printed matter of any description in work-ing areas on Company premises during workingtime.25.Posting or removal of notices, signs or writ-ing in any form on bulletin boards or Companyproperty at any time without specific authority ofManagement.The General Counsel contends that the contractualprovisions and plant rules quoted above constituteprohibitionsagainst solicitation and distributionwhich are presumptively invalid underStoddard-QuirkManufacturingCo.,138NLRB 615, andN. L.R.B. v. The Magnavox Company of Tennessee, 414U.S 1108 (1974) and that the presumption has notbeen rebutted. Respondent contends that the contrac-tual provisions and plant rules have never been ap-plied to employee organizational activity and are notinvalidper seabsent such application.InGeneral Motors Corporation,158 NLRB 1723, weconsidered the legality of contractual language inden-tical to that in question here. We held that paragraph94 of the contract therein (identical to the presentparagraph 94) was invalid insofar as it prohibited thedistribution of literature in opposition to the incum-bent union, or on behalf of or in opposition to anyother union, during nonworking time in nonworkingareas of the employer's property. Subsequently, inMagnavox Company of Tennessee,195 NLRB 265, weheld that contractual no-distribution rules were inval-id insofar as they prohibited the distribution, in non-working areas on nonworking time, of any literaturerelating to the selection or rejection of any labor or-ganization as the employees' bargaining representa-tive or to other matters related to the exercise byemployees of their Section 7 rights, whether such liter-ature was distributed on behalf of the incumbent la-bor organization or any other labor organization. TheBoard's decision inMagnavoxwas affirmed by theSupreme Court on February 27, 1974.In the instant case, Respondent has made no show-ing that a broad no-distribution rule is necesaary tomaintain production or discipline, or is justified byother special circumstances.We therefore find thatparagraph 94 of the contract is invalid to the extentindicated inMagnavox,and that, by maintainingparagraph 94 to such extent, Respondent has violatedSection 8(a)(l) of the Act.' However, we find that theplant rules quotedsupraare valid on their face. Rules23 and 24 prohibit solicitation and distribution onlyduring "working time" and are therefore presump-tively valid .2 EssexInternational Inc.,211 NLRB No.'As in fn 9 ofMagnavox, supraat 266, we are not invalidating a broadcontractual no-distribution rule limited to the distribution of institutionalliterature of a labor organization The contractual rule herein, however, isclearly not so limited2Member Jenkins would find rules 23 and 24 to be presumptively invalidon their face for the reasons stated in his dissenting opinion inEssex Interna-tional,Inc, 211 NLRB No 112 (Members Fanning and Jenkins, dissenting)Furthermore, as there is no evidence in the record before us which would GENERAL MOTORS CORP.112. Rule 25 refers only to the posting of notices onbulletin boards or company property, which cannotbe equated with a rule prohibiting all unauthorizeddistribution of literature. There is no evidence thatany of these rules has been construed to prohibit thedistribution of literature in nonworking areas duringnonworking time. Accordingly, we shall dismiss thecomplaint insofar as it alleges that maintenance of theplant rules is unlawful.IV THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact andthe entire record in the case, we make the followingconclusions of law:1.General Motors Corporation is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers of Ameri-ca (UAW) is a labor organization within the meaningof Section 2(5) of the Act.3.By maintaining a provision in its collective-bar-gaining contract with the UAW which prohibits em-ployees from distributing, in nonworking areas onnonworking time, literature relating to the selection orrejection by employees of a collective-bargaining rep-resentative, or to other matters related to the exerciseby employees of their Section 7 rights, Respondenthas engaged in an unfair labor practice within themeaning of Section 8(a)(l) of the Act.4.The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Laborovercome this presumption, Member Jenkins would find rules 23 and 24 tobe violative of Sec 8(a)(1) of the ActShop rule 25 contains the same restrictions as par 94 of the contract,prohibiting postings on bulletin boards,and in Member Jenkins' view isinvalid to the same extent as par 94135Relations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Gen-eralMotors Corporation (Chevrolet EngineeringCenter),Warren, Michigan, its officers, agents, suc-cessors, andassigns,shall:1.Cease and desist from entering into, maintain-ing, giving effect to, or enforcing any provision of acollective-bargaining agreement with InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), where-by employees are prohibited from distributing, innonworking areas on nonworking time, any literaturerelating to the selection or rejection by employees ofa collective-bargaining representative, or to any othermatter related to the exercise by employees of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its Chevrolet Engineering Center inWarren,Michigan, copies of the attached noticemarked "Appendix."3 Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforcedby a Judgmentof a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof theUnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, give effectto, or enforce any contractual provision with In-ternationalUnion, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), whereby our employees areprohibited, from distributing, in nonworking ar-eas on nonworking time, any literature relating tothe selection or rejection by employees of a col- 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective-bargaining representative, or to otherThis is an official notice and must not be defacedmatters related to the exercise by employees ofby anyone.rights guaranteed them by Section 7 of the Na-This notice must remain posted for 60 consecutivetional Labor Relations Act.days from the date of posting and must not be altered,defaced, or covered by any other material.GENERAL MOTORS CORPO-Any questions concerning this notice or compli-RATION (Chevrolet Engi-ance with its provisions may be directed to theneering Center)Board's Office, 500 Book Building, 1249 Washington(Employer)Boulevard, Detroit, Michigan 48226, Telephone 313-226-3200.DatedBy(Representative)(Title)